Title: From Thomas Jefferson to George Washington, 7 March 1792
From: Jefferson, Thomas
To: Washington, George


          
            Sir
            Philadelphia March 7th: 1792.
          
          Immediately on the passage of the Act providing the means of intercourse between the United States and foreign Nations, I desired the Bankers of the United States in Amsterdam to raise an Account with the Secretary of State of the United States to be confined to the Objects of that Act, and requested them and our Ministers abroad to make up their Accounts from July to July annually, and furnish me with them, that I might enable you to lay before Congress, regularly, the Account of those expenditures, which the Law requires. It was not till yesterday that I received the General Account of the Bankers for the 1st: Year, by a vessel from Amsterdam, which seems to have had four or five months passage: nor have I yet been able to get all the particular accounts which would be necessary to give a satisfactory view of this branch of expenditure. I therefore, for the present, enclose the General Account only, expressing this caution that the Balance therein stated is only that which had not yet been drawn out of their hands, though, at that moment, there were existing demands for a great part of it. I have reason to be tolerably confident that the measures for having the particular, as well as the General Account kept and forwarded to me regularly, will, in the course of this second year, get so far into effect, as that I may be sure of enabling you at the next session of Congress to lay before them a complete Statement of the application of this fund, general and special, to the 1st: of July next ensuing; and when once under regular way, the annual communication to the Legislature may be afterwards constantly made.—I have the honor to be, with the most  profound respect and attachment, Sir, Your most obedient and most humble Servant,
          
            Th: Jefferson
          
        